The Chancellor.
I should not hesitate to grant the rehearing asked for, if, in my judgment, justice- to the parties or to the cause demanded it. The merits of the case were very fully and very *60ably discussed and presented to the court, by the distinguished counsel who represented the parties, and I do not think that any important consideration in favor of the complainants or defendants failed to receive the attention, either of court or counsel. The various particulars in which it was apprehended that difficulty would or might arise to the navigation of the river, from either the location or the construction of the bridge, were considered, and the court, after a very full and deliberate consideration, reached the conclusion that the case was one in which an interlocutory injunction ought not to be granted. After reviewing the case in the light of the arguments and suggestions of the complainants’ counsel on this motion, I see no reason to apprehend that a mistake in law or in fact has been made in the decision • and for the reasons given in the opinion on refusing the injunction, I am satisfied I ought not to grant a rehearing.